772 N.W.2d 391 (2009)
Richard AUSTIN, Plaintiff-Appellee,
v.
BEKUM AMERICA CORPORATION, Steven D. London and Owen Johnston, Defendants-Appellants.
Docket Nos. 139292, 139293. COA Nos. 287801, 288675.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 22, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.